   Case 21-20009-jrs        Doc 11     Filed 01/06/21 Entered 01/06/21 19:46:55        Desc Main
                                       Document      Page 1 of 9




                     IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF GEORGIA - GAINESVILLE DIVISION

 IN RE:                                                  CASE NO. 21-20009-jrs

 DK PROPERTIES LLP,                                      CHAPTER: 11
           Debtor.
                                                         JUDGE: HONORABLE JAMES R.
                                                         SACCA




                                                         CONTESTED MATTER



                      RESPONSE TO DEBTOR’S MOTION FOR AUTHORITY
                    TO USE OF CASH COLLATERAL; FOR AUTHORITY TO PAY
                   ADEQUATE PROTECTION; AND FOR EMERGENCY HEARING


       First Commerce, LLC (“Creditor” or “First Commerce”), by and through its undersigned counsel,

as secured creditor of the above-entitled Debtor, DK Properties (“Debtor”) hereby submits the following

Response to Debtor’s Motion for Authority to Use of Cash Collateral; For Authority to Pay Adequate

Protection; and For Emergency Hearing (“Response”).

                       I.      FACTUAL AND PROCEDURAL BACKGROUND

   A. THE LOANS

       1.      First Commerce is a creditor of the above-referenced debtor holding two loans secured by

Real Property. The Subject Loans contain an Assignment of Rents provision granting Creditor a security

interest in the rental income generated by the real properties.

       2.      The first loan is secured by Real Property known as 138 Park Ave., Widner, Georgia.

Pursuant to the terms of the Note (as well as subsequent renewals and/or modifications), Loan 1 matured

on January 5, 2019 (“Loan 1”).
     Case 21-20009-jrs       Doc 11   Filed 01/06/21 Entered 01/06/21 19:46:55            Desc Main
                                      Document      Page 2 of 9

        3.     As noted in the Notice of Default and Opportunity to Cure dated August 5, 2020 (“Notice

of Default 1”), the amount necessary to satisfy the loan was $1,962,109.48 as of July 30, 2020. A copy

of the Notice of Default is attached as Exhibit 1.

        4.     Prior to maturity, the monthly payment on Loan 1 was $8,556.24.

        5.     First Commerce last received a voluntary payment on this loan May 18, 2020.

        6.     First Commerce exercised its Assignment of Rents in November 2020 and began to

receive rent from tenants.

        7.     On or about November 6, 2020, First Commerce advanced the sum of $45,850.38 in

delinquent 2019 property taxes and due 2020 property taxes to protect its security interest.

        8.     First Commerce holds a second loan (“Loan 2”) secured by a .51-acre commercial lot

located in Statham, Georgia.

        9.     Pursuant to the Note (and subsequent Renewals and/or Modifications), Loan 2 matured

on January 5, 2019.

        10.    Prior to maturity, the monthly payment for Loan 2 was $368.43.

        11.    First Commerce received the last voluntary payment from Debtor on May 18, 2020.

        12.    As stated in the Notice of Default and Opportunity to Cure dated August 5, 2020 (“Notice

of Default 2”), the amount necessary to cure the default and satisfy Loan 2 was $67,231.23 as of July 30,

2020.

        13.    On or about November 6, 2020, First Commerce advanced $1,838.60 to pay delinquent

2019 property taxes and due 2020 property taxes to protect its security interest.

B.      THE LOAN STATUS

        14.    As previously indicated, both Loan 1 and Loan 2 matured on January 5, 2019.

        15.    First Commerce caused to be sent Notices of Default and Opportunity to Cure for Loan 1

and Loan 2 on or about August 5, 2020.
     Case 21-20009-jrs      Doc 11     Filed 01/06/21 Entered 01/06/21 19:46:55              Desc Main
                                       Document      Page 3 of 9

        16.    First Commerce has not received a voluntary payment from Debtor since May 2020 and

has had to advance for delinquent and due property taxes to protect its security interest.

C.      THE INSTANT BANKRUPTCY CASE

        17.    On January 4, 2021, Debtor filed the instant voluntary petition under Chapter 11 of the

Bankruptcy Code in the Northern District of Georgia and was assigned bankruptcy case number 21-

20009(the “Bankruptcy Case”).

        18.    On January 4, 2021, Debtor filed its Motion for Authority to Use of Cash Collateral (this

“Cash Collateral Motion”). (Dkt No. 5). Through the Cash Collateral Motion, Debtor seeks authorization

to use cash collateral generated by the Property as outlined in a proposed Budget. (Motion, Exhibit A).

Debtor seeks court authority to use the monthly rental income to maintain the Property and pay necessary

expenses..

        19.    Debtor proposes to pay First Commerce “adequate protection payments” based on an

interest rate of 3.5% on a balance of $1,500,000 or $4,688/month.

        20.    Creditor now submits its Response to the Cash Collateral Motion:


                                            II. ARGUMENT

A.      CREDITOR HAS A SECURITY INTEREST IN THE CASH COLLATERAL
        GENERATED BY THE BUSINESS
        21.    A Chapter 11 debtor is prohibited from using cash collateral without court authorization

and/or consent from the lender. 11 U.S.C. § 552(b) provides:


        Except as provided in section 363, 506(c), 522, 544, 545, 547, and 548 of this title, if the
        debtor and an entity entered into a security agreement before the commencement of the
        case and if the security interest created by such security agreement extends to property of
        the debtor acquired before the commencement of the case and to proceeds, product,
        offspring, rents, or profits of such property, then such security interest extends to such
        proceeds, products, offspring, rents, or profits acquired by the estate after the
        commencement of the case to the extent provided by such security agreement and the
        applicable nonbankruptcy law, except to any extent that the court, after notice and a
        hearing and based on the equities of the case, orders otherwise.
Moreover, 11 U.S.C. § 363(a) provides:
   Case 21-20009-jrs        Doc 11     Filed 01/06/21 Entered 01/06/21 19:46:55              Desc Main
                                       Document      Page 4 of 9

       In this section, “cash collateral” means cash, negotiable instruments, documents of title,
       securities, deposit accounts, or other cash equivalents whenever acquired in which the
       estate and an entity other than the estate have an interest and includes the proceeds,
       product, offspring, rents, or profits of property subject to a security interest as provided in
       section 552(b) of this title, whether existing before of after the commencement of a case
       under this title.

       21.     The Bankruptcy Code unequivocally prohibits a debtor from using cash collateral unless

(A) each entity that has an interest in such cash collateral consents; or (B) the court, after notice and a

hearing, authorizes such use. 11 U.S.C. §363(c)(2). There is no affirmative duty for creditors or the court

to raise the issue. Rather, a debtor is required to obtain permission before using cash collateral.

       22.     In the instant case, an Assignment of Rents provides First Commerce with a security

interest in the cash generated by the Property. In other words, Creditor holds a security interest not only

in real estate itself, but in the rent derived from the Property. Pursuant to 11 U.S.C. § 363(a), Debtor is

prohibited from using the income without court authorization or creditor consent. While Creditor does

not oppose the Debtor’s use of cash collateral to pay necessary expenses associated with the Property,

Creditor opposes the Debtor’s proposed Budget and the proposed amount of adequate protection

payments.

       23.     First, Creditor objects to the proposed Budget, which fails to offer sufficient adequate

protection payments to Creditor. While the Debtor includes an amount for taxes, Creditor (not the Debtor)

has maintained taxes for both properties for the delinquent 2019 installment and due 2020 installment.

Borrower/Debtor have failed to make a payment since May 2020 and both Loan 1 and Loan 2 became

due and payment in full on January 5, 2019.

       24.     Second, Debtor’s budget contemplates monthly net income throughout 2021 ranging from

$13,720 in January 2021 to $32,609 in October 2021, which is sufficient to tender contractual payments

to Creditor

       25.     Prior to the Loan 1 and Loan 2 maturing, the contractual monthly payment was $8,556.24

and $368.43 respectively.
   Case 21-20009-jrs        Doc 11     Filed 01/06/21 Entered 01/06/21 19:46:55            Desc Main
                                       Document      Page 5 of 9

       26.     Given Debtor’s failure to timely pay property taxes jeopardizing First Commerce’s

security interest in the Real Property, Debtor should be required to pay the contractual monthly payment

to protect First Commerce from further harm.

       27.     This is especially so given that Debtor’s own proposed budget seems to contain excess net

cash per month enabling Debtor to do so.

       28.     Third, the Cash Collateral Motion fails to include evidence to support the alleged income

and expenses. The proposed income and expenses listed in the Budget are unsupported by contracts,

receipts, invoices, or cash flow statements. Creditor objects to the payment of any expenses unrelated to

the Subject Property, including the payment of Debtor’s attorneys’ fees. Further, Creditor seeks

clarification regarding the monthly “management fees” and “miscellaneous fees” included in the Budget.

To the extent the management fee is being paid to the Debtor’s principal, Creditor objects.

       29.     Fourth, and as additional adequate protection for the Debtor’s use of any cash collateral

of Creditor, Creditor requests that any Order granting the Motion provide that Creditor shall be granted

replacement lien(s) in the Debtor’s post-petition cash, accounts receivable and inventory, and all

proceeds thereof, to the same extent and priority as any duly perfected and unavoidable liens in cash

collateral held by Creditor as of the Petition Date.

       30.     Fifth, Debtor has failed to demonstrate the Property value is stable and not subject to

decrease during the Bankruptcy Case. In Timbers, the Court acknowledged a creditor's interest in

property includes "the right of a secured creditor to have the security applied in payment of the debt upon

completion of the reorganization; and that that interest is not adequately protected if the security is

depreciating during the term of the stay." United States Association of Texas v. Timbers of Inwood Forest

Associates, Ltd., 484 U.S. 365 (1988). The phrase "interest in property" in § 363(e) means the value of

the collateral. If that value is likely to diminish during the time of the use, adequate protection must be

provided by debtor. As the Supreme Court stated in Timbers, "thus, it is agreed if the apartment project

in this case had been declining in value petitioner would have been entitled, under § 362(d) (1) to cash
   Case 21-20009-jrs        Doc 11    Filed 01/06/21 Entered 01/06/21 19:46:55              Desc Main
                                      Document      Page 6 of 9

payments.” Id. Under § 361, adequate protection can be provided in the form of (1) periodic cash

payments.

       30.     Sixth, Creditor requests the Debtor’s cooperation in granting access to the Property for

inspection and valuation.

       31.     Seventh, Creditor requests that the Debtor immediately segregate any income produced

by the Property in a separate debtor-in-possession account to avoid commingling with and personal

accounts of the Borrower or other secured collateral.

       32.     Finally, to the extent the Debtor’s principal is using any of the cash collateral for personal

expenses, Creditor opposes the same and requests the Court prohibit the Debtor from allowing any

payment to the Debtor’s principals, insiders, or attorneys.

       WHEREFORE: Creditor respectfully request:

       1.      That the Court deny the Motion to Use Cash Collateral;

       2.      That the Court prohibit the use of cash collateral for any purpose, including for any

               personal expenses of the Debtor’s principals;

       3.      That the Court Order the Debtor to provide an accounting of all income generated by the

               Property from the petition date to present;

       4.      That the Court Order the Debtor to turnover all income generated by the Property from

               the petition date to present to Creditor;

       5.      That the Court Order Debtor to commence contractual adequate protection payments (at

               amount owed prior to maturity of the Notes) to Creditor less approved necessary

               expenses;

       6.      That the Court Order the Debtor to file an amended Budget for the Property of income

               and expenses for the past six months and next six months, supported by contracts,

               receipts, invoices, or cash flow statements;

       7.      That the Court Order the Debtor to provide copies of any leases or rental agreements

               associated with the Property;
   Case 21-20009-jrs      Doc 11     Filed 01/06/21 Entered 01/06/21 19:46:55           Desc Main
                                     Document      Page 7 of 9


       8.     That the Court Order Debtor immediately segregate any income produced by the

              Property in a separate debtor-in-possession account;

       9.     That the Court Order Debtor to grant Creditor access to the Property for purposes of

              inspection/valuation of the collateral;

       10.    That Creditor shall be granted replacement lien(s) in the Debtor’s post-petition cash,

              accounts receivable and inventory, and all proceeds thereof, to the same extent and

              priority as any duly protected and unavoidable liens in cash collateral held by Creditor

              as of the Petition Date; and

       11.    Such other relief as the Court deems just and proper


Dated: January 6, 2021

                                                             /s/ Brian K. Jordan
                                                             Brian K. Jordan, Bar No.: 113008
                                                             Attorney for Creditor
                                                             Aldridge Pite, LLP
                                                             Fifteen Piedmont Center
                                                             3575 Piedmont Road, N.E., Suite 500
                                                             Atlanta, GA 30305
                                                             Phone: (404) 994-7400
                                                             Fax: (619) 590-1385
                                                             Email: bjordan@aldridgepite.com
Case 21-20009-jrs       Doc 11     Filed 01/06/21 Entered 01/06/21 19:46:55              Desc Main
                                   Document      Page 8 of 9



                 IN THE UNITED STATES BANKRUPTCY COURT
            NORTHERN DISTRICT OF GEORGIA - GAINESVILLE DIVISION

 IN RE:                                                  CASE NO. 21-20009-jrs

 DK PROPERTIES LLP,                                      CHAPTER: 11
           Debtor.




                                 CERTIFICATE OF SERVICE

   I, the undersigned, hereby certify under penalty of perjury that I am, and at all times hereinafter

mentioned, was more than 18 years of age, and that on the January 6, 2021, I served a copy of

Response to Debtor’s Motion for authority to Use of Cash Collateral; for Authority to Pay

Adequate Protection; and for Emergency Hearing

    which was filed in this bankruptcy matter on the January 6, 2021, in the manner indicated:

The following parties have been served by the Court by the virtue of their participation in
the CM/ECF system:

 Charles N. Kelley, Jr.                            United States Trustee
 ckelley@kelleyclements.com                        David S. Weidenbaum
                                                   david.s.weidenbaum@usdoj.gov

The following parties have been served via e-mail:

 DK Properties LLP, a Georgia limited liability
 partnership
 Attn: H. David Smith
 PO Box 0
 Winder, GA 30680


I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.
Case 21-20009-jrs   Doc 11   Filed 01/06/21 Entered 01/06/21 19:46:55     Desc Main
                             Document      Page 9 of 9




                                             /s/ Brian K. Jordan
                                             Brian K. Jordan, Bar No.: 113008
                                             Attorney for Movant
                                             Aldridge Pite, LLP
                                             Fifteen Piedmont Center
                                             3575 Piedmont Road, N.E., Suite 500
                                             Atlanta, GA 30305
                                             Phone: (404) 994-7400
                                             Fax: (888) 873-6147
                                             Email: bnoel@aldridgepite.com
